Citation Nr: 1237117	
Decision Date: 10/25/12    Archive Date: 11/09/12

DOCKET NO.  03-05 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for hepatitis C.

2.  Whether new and material evidence has been received to reopen a claim for service connection for hearing loss.

3.  Whether new and material evidence has been received to reopen a claim for service connection for liver disease.

4.  Whether new and material evidence has been received to reopen a claim for service connection for residuals of a head injury.

5.  Whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disorder.



REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney at Law


ATTORNEY FOR THE BOARD

C. Fleming, Counsel


REMAND

The Veteran had active duty for training from September 1976 to December 1976, and served on active duty from June 1978 to April 1980.

By a March 2006 decision, the Board of Veterans' Appeals (Board) denied the Veteran's application to reopen claims of service connection for hepatitis C, hearing loss, liver disease, residuals of a head injury, and an acquired psychiatric disorder.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court), and in a November 2007 decision, the Court vacated that part of the Board's March 2006 decision that denied the appellant's claims to reopen, and remanded the case to the Board for further action in accordance with the decision.

The Court remanded the Veteran's claims to reopen because of VA's failure to provide proper notice in accordance with the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2012).  Specifically, the Court found that the Veteran had not been properly notified of the evidence and information necessary to reopen a previously disallowed claim (i.e., what constitutes new and material evidence), nor was he notified of what was required to substantiate the underlying claims for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Court explained that the VCAA requires, in the context of a claim to reopen, that VA look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Here, the Court determined that the particular notification letters of record (letters dated in May 2002, August 2002, and August 2004) did not meet the notice standard articulated by the Court in Kent, supra.

In July 2008 and again in July 2009, the Board remanded the Veteran's case in order to comply with the Court's order.  

An August 2008 letter informed the Veteran that his claim was previously denied because "there were no service treatment records available for review."  Similarly, June 2010 and November 2010 letters informed the Veteran that his claim was previously denied because "there was no evidence that you were diagnosed with or treated for these conditions during your military service."  The Board finds that this notice regarding the specific evidence necessary to reopen the Veteran's previously denied claims is not sufficient to comply with the dictates of Kent, supra.  In particular, the Board notes that in the last prior final denial, dated in December 1998, the Veteran's claims were denied, not only because there was no evidence of in-service treatment for his claimed disorders, but because there was no evidence of a relationship between the disorders and service.  (The Board notes that the notice provided in the June 2010 and November 2010 letters is somewhat misleading given that the Veteran's service treatment records are unavailable.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  Additionally, since the Board's last remand, the RO has told the Veteran that the last final denial was in December 2002, implying that new evidence would need to be received following that denial.  This is not correct.  The December 2002 decision is the decision that is now on appeal.  It was a December 1998 decision that had become final.)

In addition, the July 2009 Board remand specified that the RO must re-adjudicate the Veteran's claims under the regulations in effect prior to August 29, 2001, concerning claims to reopen.  However, in a supplemental statement of the case 

(SSOC) issued in December 2010, the RO indicated only that, because the Veteran had not submitted any new evidence following the last SSOC, the claims remained denied.  No new adjudication of the Veteran's claims under the provisions of 38 C.F.R. § 3.156 (2001) was conducted.  Thus, on remand, the RO must also re-adjudicate the Veteran's claims to reopen-including consideration of the entirety of the evidence submitted since the last prior final denial of December 1998 under the version of 38 C.F.R. § 3.156 in effect prior to August 29, 2001.

In view of the foregoing, the case is REMANDED for the following action:

1.  The AOJ must review the claims file and ensure that all notification and development actions required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002 & Supp. 2011) are fully complied with and satisfied in accordance with 38 C.F.R. § 3.159 (2011).  See Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Specifically, the originating agency must inform the Veteran of the specific bases for the previous denial (December 1998) and consequently what is required to reopen-evidence establishing an event, injury or disease in service and information indicating a relationship between the claimed disorders and service.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  As before, he must also be instructed as to what is required to substantiate the underlying service connection claims.  Id.  Specifically, the AOJ must identify the type of evidence (e.g., an opinion from a medical doctor relating any current hepatitis C, hearing loss, liver disease, residuals of a head injury, or an acquired psychiatric disorder to the Veteran's period of service) necessary to satisfy the element of the underlying claim that was found insufficient in the 

previous denial, in accordance with Kent, supra.  The AOJ should specifically note that the prior final denial was in 1998, not 2002.

2.  After notifying the Veteran in accordance with the VCAA, and affording the Veteran an opportunity to submit additional evidence to substantiate his claims to reopen, the AOJ must undertake any other development deemed appropriate, and consider the issues on appeal in light of any information or evidence received.  In its re-adjudication of these applications to reopen, the AOJ must specifically apply the provisions of 38 C.F.R. § 3.156 (2001) as they define new and material evidence.  This re-adjudication should address the question of new and material evidence with respect to all information and evidence received since the December 1998 denial.  If any claim is reopened, the AOJ must consider whether additional evidentiary development is required, such as obtaining further medical opinion evidence.  If any benefit sought is not granted, the Veteran and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.  (The supplemental statement of the case should not refer to the definition of new and material evidence since the regulatory change in 2001; it should be limited to the old definition in order to avoid confusion.)

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

